DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 11-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (US 8,146,637, of record) and further in view of Kojima (US 5,032,198, newly cited).
As best depicted in Figure 1, Radulescu teaches a tire construction comprising a carcass 2, an innermost working belt layer 41 formed with cords inclined between 10 and 45 degrees, at least one circumferential layer or hooping layer 42 formed with cords inclined less than 2.5 degrees, a radially outermost working belt layer 43 formed with cords inclined between 10 and 45 degrees, and a radially outermost protective layer 44 formed with cords inclined between 10 and 45 degrees (Column 2, Lines 28-65).  
Radulescu further suggests the use of metal cords having a 3x(1+6), wherein core filaments having a diameter of 0.32 mm and sheath filaments have a diameter of 0.28 mm (Column 6, Lines 50+).  This construction is extremely similar to that detailed by Applicant in Paragraph 58 of the originally filed application and as such, would be expected to demonstrate a breaking force of at least 250 daN.  In terms of the claimed breaking tension, the claimed values of at least 100 daN/mm would result when using common loadings in similar circumferential or hooping reinforcing layers, as shown for example by Kojima (Column 10, Lines 47+).  In such an instance, Kojima teaches a pitch between cords is a maximum of 5 mm at respective shoulder regions and a maximum of 15 mm at a center region (related to the cord loading).  These pitch values correlate with a cord to cord distance P, while the claims are directed to a distance between adjacent cords.  Thus, the claimed distance is nothing more than the pitch minus a cord diameter.  The relevant cord diameter of Radulescu (in the exemplary cord construction) would be expected to be approximately 2.0 mm given that the cord in Paragraph 58 of Applicant’s original specification has a diameter 1.9 mm (same sheath filament diameter and greater core filament diameter in cord of Radulescu).  A cord to cord distance (corresponds with claimed distance between cords) would then be a maximum of approximately 12 mm at a center region and a maximum of approximately 3 mm at respective should regions (given a cord diameter of approximately 2.0 mm).  One of ordinary skill in the art at the time of the invention would have found it obvious to use cord to cord distances on the order of 2.5 mm, for example, with the exemplary cord of Radulescu and such would result in breaking tensions of at least 100 daN/mm (e.g. at least 250/2.5=  at least 100; cords with greater breaking forces and the same cord to cord distance would result in even greater breaking tensions).              
Lastly, in terms of how the hooping layer is provided, it is noted that the claims are directed to a tire construction as opposed to a method of manufacturing a tire.  In such an instance, the claimed method limitations fail to further define the structure of the claimed tire article (no evidence that the claimed method results in a materially different tire article).  Additionally, Kojima recognizes the known inclusion of strips formed with a single reinforcing cord or a plurality of cords to construct hooping layers (Column 8, Lines 30-42 and Column 10, It is further noted that while Applicant alleges an unexpected benefit using strips or tapes, as opposed to a single, axially continuous ply, any recognized benefits would similarly be present in the modified tire of Radulescu given that Kojima specifically teaches the use of strips or tapes having a plurality of cords (as large as about 5-10 cords per strip or tape).  Applicant has not provided any additional evidence that suggests an unexpected benefit for a specific breaking tension (lack of comparative examples in which breaking tension is less than 100 daN/mm).   
With respect to claim 12, the strip width pertains to the method of manufacture and such fails to further define the structure of the claimed tire article.  Additionally, the claimed range involves absolute dimensions and it is well taken that dimensions are highly dependent on the intended use of the tire and ultimately the tire size (larger dimensions are commonly associated with larger tire constructions).  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of strip widths, including those listed in the claim, as a function of the tire size.
Regarding claim 13, given that the cord in Paragraph 58 of Applicant’s original specification has a diameter 1.9 mm, it reasons that the cord disclosed by Radulescu in Column 6, Lines 50+ would have a diameter slightly greater than 1.9 mm (same sheath filament diameter and greater core filament diameter).        

Regarding claims 16 and 17, Radulescu teaches an exemplary cord construction of 3 strands.             
	With respect to claim 20, the hooping layer of Radulescu in view of Kojima is formed by helically winding a strip formed with a plurality of cords. 
4.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu and Kojima as applied in claim 11 above and further in view of Kobayashi (JP 2006-283199). 
As detailed above, Radulescu teaches a tire construction comprising a hooping layer formed with cords inclined at approximately zero degrees with respect to a tire circumferential direction.  Radulescu further teaches the use of conventional high elongation cords.  While the specific structure of the claims is not disclosed, a fair reading of Radulescu suggests the use of any number of common high elongation cords used in hooping layers, including that required by the claimed invention.  Kobayashi provides one example of high elongation cords useable in a hooping layer and formed with a plurality of strands (4 in the exemplary construction) having three core filaments and 9 sheath filaments.  It is emphasized that any number of high elongation cords, including that required by the claimed invention, would have been suitable in the hooping layer of Radulescu (recognized as providing the necessary mechanical properties).     
Response to Arguments
5.	Applicant’s arguments, see Pages 6-8, filed December 22, 2021, with respect to the rejection(s) of claim(s) 11-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kojima.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        January 6, 2022